Citation Nr: 1630258	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-27 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a compensable initial rating for brain arachnoid cyst.

2.  Entitlement to a compensable initial rating for migraine headaches.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  The Veteran was notified in July 2012 that a transcript of the hearing could not be produced.  The Veteran opted for a new hearing and testified at a November 2012 Central Office hearing before the undersigned.  A transcript of the November 2012 proceeding is of record. 

When this case was before the Board in June 2014, it was decided in part and remanded in part for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for further appellate action.  

The issues of entitlement to separate compensable ratings for left hand numbness and right hand numbness were also remanded in June 2014 and granted in a November 2014 rating decision.  Therefore, those issues are no longer before the Board.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The Veteran's brain arachnoid cyst is asymptomatic and productive of no significant impairment.

2.  Prior to May 2, 2012, the Veteran's migraine headaches were not manifested by prostrating attacks. 

3.  Beginning May 2, 2012, the migraine headaches have been manifested by prostrating attacks occurring on average once a month; they have not been manifested by completely prostrating and prolonged attacks.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for a brain arachnoid cyst have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.124a, Diagnostic Code 8003 (2015). 

2.  The criteria for a compensable disability rating for the Veteran's migraine headaches were not met prior to May 2, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).

3.  The criteria for a 30 percent disability rating, but no greater, for the Veteran's migraine headaches have been met from May 2, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at
38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

II.  General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Brain arachnoid cyst

The Veteran's arachnoid cyst is currently rated noncompensably under Diagnostic Code 8003, which provides disability ratings for new growth of the brain.  38 C.F.R. § 4.124a.  Under Diagnostic Code 8003, a minimum 60 percent rating is assigned for benign new growth of the brain.  Otherwise, residuals are rated according to the appropriate rating criteria, with a minimum rating of 10 percent. 

In-service and post-service medical evidence notes that the Veteran has an arachnoid cyst in the cerebellar region of the brain.  At a February 2010 VA examination, the examiner diagnosed an arachnoid cyst in retrocerebellar space requiring serial follow-up and monitoring with MRI, but without known associated symptoms.

In accordance with the June 2014 remand, a VA examination was performed in August 2014 to address the current nature and severity of the Veteran's arachnoid cyst and migraine headaches. 

The examiner observed that the Veteran's arachnoid cyst had decreased in size from 9x6x5 centimeters to 8x5x3 centimeters, according to an MRI performed in 2010.   There was no tumor or growth in the brain.  The examiner stated that there is no evidence of cerebellar dysfunction or other neurological abnormality.  The examiner reviewed the literature and noted that typical symptoms of arachnoid cysts include headache, nausea and vomiting, seizures, hearing and visual disturbances, vertigo, and difficulties with balance and walking; however, the examiner noted that the Veteran exhibited none of these symptoms, except headache.  The examiner indicated that the pathophysiology of headache with arachnoid cyst is increased intracranial tension, when headache will present with nausea and vomiting, which the Veteran does not have.  The examiner concluded that the Veteran's intermittent headaches are likely due to spondylosis and intervertebral disc disease of the cervical spine and not due to the service-connected arachnoid cyst.  

At the hearings before the undersigned the Veteran stated his belief that his headaches were due to the arachnoid cyst and that the numbness in his hands is possibly due to the arachnoid cyst.  The Veteran's headaches are separately rated and are discussed below.  The Veteran has also been granted service connection for the numbness in his hands (peripheral neuropathy), and the ratings for those disabilities are not at issue in this appeal.  

The medical evidence fails to show that the arachnoid cyst is productive of any significant symptom or impairment other than the headaches and hand numbness that the Veteran believes are due to the arachnoid cyst.  Consequently, the arachnoid cyst is properly evaluated as noncompensably disabling.

Headaches

The Veteran's service-connected migraine headaches are rated noncompensably under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this provision, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is warranted for less frequent attacks.  A 30 percent rating may be assigned for headaches with characteristic prostrating attacks occurring on an average once a month over the previous several months.  A 50 percent evaluation is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

At the February 2010 VA examination,  the Veteran reported having headaches two to three times weekly that lasted about one hour and that resolved with napping and taking a pain killer.  He described the headaches as causing a sharp pain in the occipital region of the head and not accompanied by nausea, vomiting, scotoma, or dizziness.  The headaches were not prostrating, and the Veteran stated that he could work through them.  The examiner noted that continuous medication was not needed.  The examiner described the headaches as mild, and the Veteran reported that all activities were slowed or delayed until the headache resolves.  Sensory and motor examinations were normal.  The cerebellar examination was normal.  

At the Travel Board hearing before the undersigned on May 2, 2012, the Veteran testified that his headaches felt like a vice grip, occurred one to three times per week, and resolved with rest.  He indicated that if he did not nap the headaches would last three to four hours.  At the Central Office hearing before the undersigned on November 8, 2012, the Veteran testified that his migraine headaches occurred on average twice per week and that he was unable to function during the headaches.  He again reported that the headaches resolved with rest.  He indicated that if he were working, he would have trouble with his employer because the headaches were so debilitating.

At the August 2014 VA examination, the Veteran reported two types of headaches, one that is throbbing and that occurs one to two times per week, and the other that causes photophobia and occurs two to three times per month.  The Veteran indicated that with both headaches he needs to lie down and, with pain medication, the symptoms are gone in about two hours.  The examiner documented symptoms of pulsating or throbbing head pain on both sides of the head causing sensitivity to light and sound and lasting two to three hours.  The examiner indicated that the headaches were not prostrating.  The Veteran reported that he cannot work when he has a headache, but the examiner noted that the Veteran is a full-time student and had not missed classes due to headaches.    

The rating criteria do not define "prostrating," nor has the United States Court of Appeals for Veterans Claims. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim, but without specifically addressing the matter of what is a prostrating attack.).  According to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, p. 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."

Based on the above, the Board concludes that a compensable rating is not warranted for the period of the claim prior to May 2, 2012, the date of the Veteran's Travel Board hearing.  Prior to that date, the Veteran's headaches occurred two to three times per week, and although he reported that taking a nap could help the symptoms, he also related that he could work through them by taking pain medication.  The Veteran's headaches occurred multiple times per month, but they only lasted one hour and resolved with pain medication, and most importantly, none of the headaches were prostrating, as evidenced by the fact that the Veteran could work through them with pain medication.   

Although the August 2014 examiner indicated that the Veteran's headaches are not prostrating, the Veteran testified on May 2, 2012, that his headaches felt like a vice grip.  At the Central Office hearing before the undersigned on November 8, 2012, the Veteran testified that he was unable to function during the headaches.  He indicated that if he were working, he would have trouble with his employer because the headaches were so debilitating.  At the August 2014 VA examination, he reported that he was unable to work and needed to lie down with each headache.  In the Board's opinion the evidence satisfactorily establishes that for the period beginning May 2, 2102, the Veteran has been experiencing prostrating attacks averaging at least once a month, as required for a 30 percent rating.

The Veteran has consistently indicated that his headaches resolve with rest.  He has not described and the evidence does not otherwise show that he has completely prostrating and prolonged attacks of migraine headaches.  Therefore, the Board must conclude that the disability picture does not more nearly approximate the criteria for a 50 percent rating.




Other Considerations

The Board has considered the impact of the Veteran's brain arachnoid cyst and migraine headache disabilities on his employment.  The brain arachnoid cyst is asymptomatic.  The record shows that the Veteran is not employed, and even though he has indicated that his headaches prevent him from working during the headache, they do not prevent him from working entirely.  The Veteran is engaged in school and has not missed school due to his service-connected disabilities.  For these reasons, consideration of entitlement to total disability rating based on individual unemployability (TDIU) is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Moreover, the Board has considered whether either claim should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, there are no disabling manifestations of the arachnoid cyst that are not separately rated.  In addition, the manifestations of the migraine headaches are contemplated by the criteria in the rating schedule and a higher rating is authorized for greater impairment.  Therefore, referral of the claims for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor where applicable.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a compensable initial rating for brain arachnoid cyst is denied.

The Board having determined that the Veteran's migraine headaches warrant a noncompensable rating prior to May 2, 2012, and a 30 percent rating thereafter, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


